Citation Nr: 0520897	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-34 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected herniated nucleus pulposus L3-4, L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty from August 1995 to September 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Regional Office (RO) in St. Petersburg, Florida, which 
granted the veteran's claim of entitlement to service 
connection for a low back disability, and assigned a 10 
percent evaluation for herniated nucleus pulposus L3-4, L4-5.  
The veteran has appealed the issue of entitlement to a higher 
initial evaluation.  See Fenderson v. West, 12 Vet App 119 
(1999). 

The veteran presented testimony before the undersigned at a 
videoconference hearing in May 2005.  A transcript of the 
hearing testimony has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was last afforded a VA examination of his low 
back in March 2003. The claims files contain reports of VA 
and non-VA treatment for low back symptoms, the most recent 
of which are VA reports, apparently from Gainesville, dated 
in September 2001.  

A review of the transcript of the veteran's hearing, held in 
May 2005, shows that he testified that he had a number of 
neurological symptoms due to his low back disability, and 
that he agreed that another examination was warranted to 
assess the extent of his low back symptoms.  He also 
testified that, following treatment at the VA's facility in 
Gainesville, Florida in late 2001, he began receiving VA 
treatment for his low back at a VA facility in Ocala, 
Florida.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  On remand, he should be scheduled for orthopedic and 
neurological examinations.  

The Board further notes that the claims file does not include 
any treatment reports from the VA's facility in Ocala, 
Florida.  On remand, an attempt should be made to obtain 
these records.  See 38 U.S.C. § 5103A; Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  Obtain the veteran's records of 
treatment from the VA facility in Ocala, 
Florida, for treatment from 2001 to the 
present.  

2.  After obtaining the above VA records, 
to the extent available, arrange for the 
veteran to be afforded VA orthopedic and 
neurological examinations to determine 
the extent of his low back disability.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


